Carpenter, J.
The plaintiff in error made a gross assault upon William K. Seeley, Esq., in open court, and immediately left the court-house and the state. After making reasonable efforts to procure his attendance in court, the Court of Common Pleas rendered a judgment, sentencing him to pay a fine of one hundred dollars and costs, and to be imprisoned in the common jail for thirty days, for a contempt of court. This writ of error is brought to reverse that judgment.
The questions involved in this case are mainly questions ot *267jurisdiction; therefore it must not be regarded as a precedent, inducing the belief that in all proceedings for a contempt questions of law will be reviewed by this court as in other cases.
The plaintiff in error claims that the judgment is coram non judice;
1. Because the statute expressly denies criminal jurisdiction to the Court of Common Pleas.
This is not a criminal proceeding within the meaning of the statute. The fine and imprisonment which the court is authorized to inflict for a contempt are not intended as a punishment for a crime committed in violation of the criminal law; and punishment for the contempt is no bar to a prosecution for a breach of the peace, notwithstanding the universal maxim that no one shall be put in jeopardy twice for the same offense. Courts of chancery and probate courts have no criminal jurisdiction; and yet it will hardly be denied that they have the power to punish for contempt.
2. It is denied however that the Court of Common Pleas has that power under our statute.
The statute then in force was as follows: “ Every person who shall, in presence of any court, either by words or actions, behave contemptuously, or disorderly, may be punished by said court, by fine and imprisonment, as said court shall judge reasonable; but no justice of the peace shall inflict a greater fine than seven dollars, nor a longer term of imprisonment than thirty days; and no other court shall inflict a greater fine than one hundred dollars, nor a longer term of imprisonment than six months.”
This is not so much a grant of power as the regulation of the exercise of an existing power. So far as it purports to be an enabling act it is simply declaratory of the common law. But if otherwise, the language, “ any court,” is comprehensive enough to embrace the Court, of Common Pleas. The mere fact that the statute existed before that court was created does not exclude it. The legislature made use of general language for the purpose, as it would seem, of applying the act not only to existing courts but to any that might thereafter be created. *268It cannot be presumed that it was intended that justices of the peace should have that power and that the Courts of Common Pleas should not have it. If necessary therefore we should not hesitate to construe the statute as conferring the power.
But independently of the statute we think that the power is inherent in all courts. A court of justice must of necessity have the power to preserve its own dignity and protect itself. In re Cooper, 32 Term., 257; State v. Woodfin, 5 Iredell, 199; 4 Stephen’s Com., 404. Many other cases might be cited to the same point, but it is unnecessary, as we are aware of no authority directly in point to the contrary.
3. It is further objected that the proceeding is erroneous for the reason that the plaintiff was not present in court when the judgment was rendered and that he had not been heard in reference to the matter. It is not averred, nor is it claimed, that he was denied a hearing, or that he had no opportunity to appear and purge himself of the contempt and offer any matter in mitigation that would have been of any avail. It is expressly found that he absconded for the purpose of avoiding this proceeding. It also appears that the court attempted to serve notice upon him to appear and answer, that an attachment was issued and returned non est, and that his counsel, in the case which was on trial when the assault took place, was also notified to appear and be heard. All this would be of no avail in a case in which service of process is essential to give the court jurisdiction over the person. But it is important in a case where the court once has full jurisdiction, and the question is not whether it has been acquired, but whether it has been lost. If jurisdiction once attached the court could not be deprived of it by the mere flight of the -offender.
We Rave already seen that the court had jurisdiction over the subject matter. Did it extend over the person also ? We think that it did.
The offense was intentionally committed in the presence of the court. When the first blow was struck, that instant the contempt was complete, and jurisdiction attached. It did *269not depend upon the arrest of the offender, nor upon his being in actual custody, nor even upon his remaining in the presence of the court. When the offense was committed he was in the presence, and, constructively at least, in the power of the court. He may by flight escape merited punishment; but that cannot otherwise affect the right or the power of the court. Before the court could exert its power, the offender, taking advantage of the confusion, absented himself and went beyond the reach of the court; but nevertheless the jurisdiction remained, and it was competent for the court to take such action as might be deemed advisable, leaving the action to be enforced and the sentence carried into execution whenever there might be an opportunity to do so. If it was necessary that the judgment should be preceded by a trial, and the facts found upon a judicial hearing, as with ordinary criminal cases, it would be otherwise. But in this proceeding nothing of the kind was required. The judicial eye witnessed the act, the judicial mind comprehended all the circumstances of aggravation, provocation, or mitigation; and the fact being thus judicially established, it only remained for the judicial arm to inflict proper punishment.
It will hardly be denied that the court might have done that the instant the offense was committed and before the plaintiff had left the court room. We think it is equally clear that the judge was not bound to do it at once, but might do it within any reasonable time before the term closed. The delay was manifestly for the plaintiff’s benefit and in no sense to his prejudice, the time being improved in fruitless attempts to secure his presence in court. It seems reasonably clear that ho has no just grounds for complaining of the delay.
Another assignment of error is that the record does not state when the term of imprisonment is to commence.
There is no force in this objection. If in any case tins is necessary it cannot possibly be required in a case like this, where the offender is at large, and there is no certainty when, if ever, he will be arrested. Such a requirement would practically nullify the sentence and defeat the end sought to be accomplished.
*270The only remaining question relates to the costs. It is insisted that it was error in the court to require the plaintiff to pay costs. This objection must prevail. It is apparent from what has already been said'that there was no necessity for incurring costs in attempting to notify the plaintiff or to bring him into court. Costs unnecessarily incurred cannot justly be taxed against tlie delinquent.
The statute manifestly does not contemplate any process or any proceedings requiring costs prior to the judgment, and it is silent in respect to the costs. It limits the pecuniary punishment to the sum of one hundred dollars. In some sense costs when properly taxable are regarded as a part of the punishment; and if the delinquent may be required to pay, in addition to a fine of one hundred dollars, costs accruing before the judgment, it practically punishes him beyond the limits allowed by law. It may he otherwise with costs accruing after judgment in attempting to collect the fine. Such costs may be saved by paying the fine.
That part of the judgment therefore is en-oneons and must he reversed. But as the judgment is manifestly divisible, that which relates to the costs alone is reversed; and the judgment in respect to the fine and imprisonment, being legal, is affirmed. State v. Taff, 89 Conn., 82.
In this opinion the other judges concurred; except Foster, J., who dissented.